January 10 and 19, 2018                                                       Linda Roberson                           BAC Local 15, et al., v. Williams, et al.
                                                                                                                                                                                      3
                                                                                          1                       (A t 4 :1 0 p .m . o n J a n u a ry 1 0 , 2 0 1 8 ,
                                                                                   1

  09:50AM    1               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS                               2                      th e d e p o s itio n c o m m e n c e d a s fo llo w s :)
             2
                 BAC LOCAL UNION 15 WELFARE    )      CASE NO. 2:16-CV-2242               3                                    L IN D A D . R O B E R S O N
             3   FUND, et al.,                 )
                                               )
             4             Plaintiffs,         )
                                                                                          4                            h a v in g b e e n firs t d u ly s w o rn ,
                                               )            DEPOSITION
             5         vs.                     )                                          5                                 te stifie d a s fo llo w s :
                                               )
             6   WILLIAMS RESTORATION COMPANY, )                                          6                                    D IR E C T E X A M IN A T IO N
                 INC., and FOX HOLDINGS, INC., )
             7                                 )
                           Defendants.         )                                          7   BY MR. SOLLARS:
             8
                                                                                          8   Q.   G o o d a fte rn o o n , M rs . R o b e rs o n . D o y o u lik e to b e
             9
                                                                                          9        c a lle d M s . R o b e rs o n , M rs . R o b e rs o n ?
            10

            11                   DEPOSITION OF LINDA D. ROBERSON                         10   A.   L in d a .

            12   taken before Jean M. Schleife, Registered Professional                  11   Q.   L in d a ? F a ir e n o u g h . M y n a m e is B ra d S o lla rs . I
            13   Reporter and General Notary Public in and for the State                 12        re p re s e n t th e pla in tiffs in th e m a tte r. I'm g o in g to
            14   of Nebraska, on January 10, 2018, and January 19, 2018,
                                                                                         13        b e a s k in g y o u s o m e q u e s tio n s fo r 5 0 o r s o m in u te s a n d
            15   at the law offices of Erickson Sederstrom, 10330 Regency
                                                                                         14        th e n m ig h t h a v e to , a s you d is c u s s e d w ith yo ur c o u n s e l,
            16   Parkway Drive, Suite 100, Omaha, Nebraska, taken on behalf

            17   of plaintiffs, pursuant to the Federal Rules of Civil
                                                                                         15        m ig h t h a v e to c o n tin u e in th e n e x t c o u p le w e e k s .

            18   Procedure and the within stipulations.                                  16   A.   Yes.
            19                                                                           17   Q.   C o u ld y o u s ta te y o u r n a m e fo r th e re c o rd , p le a s e .
            20                                                                           18   A.   I'm L in d a D . R o b e rs o n .
            21
                                                                                         19   Q.   D o yo u als o s o m e tim e s g o b y L in d a F o x ?
            22
                                                                                         20   A.   M y first, yes , m y first m a rried n a m e w a s F o x , a n d u p o n
            23                          Jean M. Schleife, CSR
                                  Matheson-Taulborg-Denney-Schleife
            24                           7602 Pacific Street
                                                                                         21        s e llin g real e s tate, I u s e th e n a m e F o x .
                                        Omaha, Nebraska 68114
            25                       402/397-9669 - 402/680-3885                         22   Q.   H a v e y o u e v e r h a d yo u r d e p o s itio n ta k e n b e fo re ?

                                                                                         23   A.   No.
                                                                                         24   Q.   J u s t s o m e q u ic k ru le s. J e a n h e re is g o in g to b e ta k in g
                                                                                         25        d o w n e v e ry th in g y o u s a y . S h e 's g o in g to b e

                                                                                                                                                                                      4

                                                                                          1        tra n s c rib in g it.
                                                                                   2
                                                                                          2               W h e n I a sk yo u a q u e s tio n , co u ld yo u p le a s e s a y
             1                                APPEARANCES
                                                                                          3        y e s o r n o . N o s h a k e s o f th e h e a d s , n o n o d s , n o
             2   Bradley J. Sollars
                 Suite 2001
             3   1100 Main Street                                                         4        u h -h u h 's , b e c a u s e it's h a rd to re a d w h e n it c o m e s u p o n
                 Kansas City, Missouri 64105-5178
             4              On behalf of plaintiffs                                       5        th e tra n s c rip t.
             5   Patrice D. Ott
                 Suite 800
                                                                                          6   A.   Y e s , s ir. If I fo rg et, rem in d m e .
             6   1125 South 103rd Street
                 Omaha, Nebraska 68124-1079                                               7   Q.   S u re . A n d if y o u d o n 't k n o w a q u e s tio n th a t I'v e a s k e d
             7             On behalf of defendant Williams Restoration

             8   Bonnie M. Boryca
                                                                                          8        o r d o n 't u n d e rs t a n d it, a s k m e to re p h ra s e it o r re p e a t
                 Suite 100
             9   10330 Regency Parkway Drive                                              9        it, a n d I'll try to th in k o f a w a y to m a k e it m o re e a s y
                 Omaha, Nebraska 68114
            10             On behalf of defendant Fox Holdings                           10        to u n d e rs ta n d .
            11   Also present:   Jordan Fox (January 10, 2018)
                                 Richard Roberson (January 19, 2018)                     11   A.   O kay.
            12
                                                                                         12   Q.   H a v e y o u ta k e n a n y m e d ic a tio n o r a n y o th e r ite m th a t
            13                                 I N D E X
                                                                            Page
            14                                                                           13        w o u ld p re v e n t yo u fro m a n s w e rin g tru th fu lly to d a y?
                 Direct examination by Mr. Sollars                            3
            15   Cross-examination by Ms. Boryca                             71          14   A.   N o th in g th a t s h o u ld b e a p ro b le m , n o .
            16                                                                           15   Q.   A re yo u ta k in g a n y m e d ic a tio n g e n e ra lly ?
            17                                  EXHIBITS
                                                                                         16   A.   I ta k e th yroid m e d ic a tio n a n d s o m e tim e s m e th y lp h e n idate
            18   No.                                                     Identified
                                                                                         17        fo r AD D .
            19   47              Affidavit                                    7
                 48              General contractors                         47
            20   49              Omaha Southwest Iowa document               49          18   Q.   B u t yo u d o n 't th in k a n y o f th o s e m e d ic a tio n s w o u ld
                 50              General contractors                         66
            21                                                                           19        a ffe c t yo u r a b ility to a n s w e r th e s e q u e s tio n s ?
                                               * * * * *
            22
                                                                                         20   A.   N o , s ir.
            23
                                                                                         21   Q.   W h a t's yo u r b u s in e s s a d d re s s ?
            24

            25                                                                           22   A.   7 2 5 N o rth F ro n tier R o a d , P a p illio n .

                                                                                         23   Q.   W h o a re y o u e m p lo y e d b y?

                                                                                         24   A.   I w o u ld n 't e xactly call m e e m p lo ye d . I a m n o t takin g a

                                                                                         25        s a lary. I'm p ro b a b ly a vo lu n teer in a fam ily b u s in e s s ,

1 of 28 sheets                                                             Matheson-Taulborg                                                                  Page 1 to 4 of 84
                                                                                  Exhibit H
January 10 and 19, 2018                                         Linda Roberson                  BAC Local 15, et al., v. Williams, et al.
                                                                  9                                                                        11
 1   A.   We went in, Dickie and I went in to her and talked to          1   Q. Was there a concern with Williams Restoration
 2        her about a couple of businesses. One was an HVAC              2       specifically being a union company?
 3        company, and another one was a restaurant type                 3   A. Not any more than the other two. They were three
 4        situation.                                                     4       companies sitting there, and with the marketing
 5              We met with somebody with the restaurant. She            5       information that he gave us, no, I didn't have any
 6        gave me the HVAC information. She said to me you               6       concern.
 7        probably won't want this particular company because it         7               I just know that construction can either be a
 8        had organized labor.                                           8       union shop or a nonunion shop. I didn't know enough
 9   Q. Did your contact ever give you any context of why that           9       about that because of my previous experience with my
10        would not be advantageous to you?                             10       first husband.
11   A.   Because she said to me, you -- she asked me if I had a        11   Q. Did your previous husband and your previous business,
12        background with organized labor, and I said no, and I         12       did it have any experiences directly with organized
13        said, I don't know enough about -- I agreed with her, I       13       labor?
14        do not know enough about organized labor to take that         14   A. No. No. He started out in residential, which you
15        on.                                                           15       typically do not see union companies, and when he moved
16   Q. And that HVAC company was provided to you by The Firm?          16       into the commercial division, he just continued on the
17   A.   Yes, sir.                                                     17       way he was.
18   Q. And at what point did you go to Sunbelt?                        18               He might have had experiences out and about
19   A.   Well, I got back on the Internet again and found what         19       because he was all on commercial jobs, but I didn't
20        looked like a couple of companies that might fit, and I       20       have that experience, because for the brief time that I
21        called Sunbelt and talked to Andrew Foxhoven.                 21       actually worked down there, I was just in the office.
22   Q. And what happened after you talked with Andrew                  22   Q. Do you recall if any union attempted to organize Fox
23        Foxhoven?                                                     23       Custom --
24   A.   We went in to meet him. Dickie and I went in the first        24   A. Whatever it was.
25        time, and we talked about -- he asked us some                 25   Q. -- or the previous name?
                                                                10                                                                         12
 1        information about what our experiences were and what we        1   A. To my knowledge, no. I have no knowledge of that.
 2        were interested in, and he gave us -- because we hadn't        2   Q. So it sounds like Sunbelt gave you a name and then you
 3        signed NDAs, the first contact was just I have probably        3       went and visited the facility, Jeff Williams' facility?
 4        three or four companies that you might be interested           4   A. Yes. After we looked over the information and decided
 5        in, but you'll have to sign NDAs for me to give you the        5       that probably that one probably would be the easiest
 6        names and more information.                                    6       one for us to financially handle, they arranged for a
 7   Q. Did you ask Sunbelt to solicit any businesses for sale,          7       meeting at the actual shop. So that was the first
 8        meaning did you ask Sunbelt to go out and inquire with         8       meeting with Jeff, as I recall.
 9        any businesses?                                                9   Q. When you say financially handle, what do you mean by
10   A.   No. I wouldn't have had that kind of experience to            10       that?
11        even think of that.                                           11   A. Well, the one HVAC company, they were asking quite a
12   Q. It indicates on the last two lines of your affidavit            12       bit more for that company than they were for Williams.
13        that you remember specifically asking if Williams             13       And the other small one, actually, we looked at it, and
14        Restoration was a union company. Is that accurate?            14       I had an accountant that I knew look at all three of
15   A.   Yes. On the second visit, after we had NDAs signed, he        15       them, and he said, hey, with the small one, you're
16        gave us three companies. One was a large HVAC company,        16       buying a job, what do you want this for. And he said
17        one was a small HVAC company, and one of them was             17       with a large one, you're buying off probably too much
18        Williams Restoration.                                         18       financially.
19              Williams fit rather in the middle as far as             19               He said, I would probably take a look at the one
20        expense and so on. And I said to him, I see that these        20       that's sitting in the middle, it looks more doable. So
21        are all construction companies.                               21       that's the main reason that we said okay, let's take a
22              And because of the background that I had with my        22       look at this one.
23        first husband and so on, I said to him, are any of            23   Q. And the large HVAC company, do you recall what the
24        these a union shop, and he said no. I said, okay, then        24       proposed purchase price of that company was?
25        we'll proceed.                                                25   A. It was three and a half million. I could be wrong, but
3 of 28 sheets                                                 Matheson-Taulborg                                           Page 9 to 12 of 84
January 10 and 19, 2018                                           Linda Roberson                 BAC Local 15, et al., v. Williams, et al.
                                                                  13                                                                     15
 1        that's how I remember it.                                       1        two or three guys, maybe two or three guys working for
 2   Q. And Williams Restoration, what was the proposed                   2        me that are union members.
 3        purchase price?                                                 3   Q. But that's what you say in your affidavit. Because in
 4   A.   Two and a half, I believe.                                      4        my past experiences with my first husband's company,
 5   Q.   Two and a half million? Okay.                                   5        you either had a union shop or a nonunion shop. So you
 6   A.   I could be off, but that's my memory.                           6        did know that --
 7   Q.   And when you first visited, Jeff indicated that there           7   A. Well, he talked like that, yes. I didn't have any
 8        may have been a couple or three union members at the            8        personal experience, so the only thing I had was what I
 9        company. Is that accurate?                                      9        would have heard from my first husband. And that was
10   A. Not in our first meeting. We were down at the shop.              10        my understanding, that you had a union shop or a
11        We didn't talk about any of that. He just showed us            11        nonunion shop.
12        the equipment and talked about the different companies         12   Q. After that discussion with Mr. Williams and yourself,
13        that he worked for, that he did work for, and he talked        13        did you ask anyone from Sunbelt about the contract
14        about, you know, the equipment and the type of jobs            14        situation of Williams Restoration?
15        that they did, and I knew a lot of those construction          15   A. What contract are you referring to?
16        company names, so, you know, it kind of fit.                   16   Q. Well, did you follow up with them regarding whether or
17   Q. So I guess after you visited the facility, you went              17        not Williams Restoration had a union contract after
18        back to Sunbelt's offices after a couple days or               18        hearing they had union members?
19        immediately?                                                   19   A. Andrew was sitting there and heard the whole thing, and
20   A. I don't remember the exact amount, but it was fairly             20        to my knowledge, he basically said, no, it wasn't union
21        shortly after that. We had a meeting at Sunbelt                21        also. And, you know, at that point the only -- the
22        with -- Andrew and Jordan and Dickie and I were there,         22        follow-up that I did is I went to the Internet and
23        and Jeff was there.                                            23        pulled up the Bricklayers. I pulled up the union
24   Q. And that's when it was brought up that there may be              24        information, and Williams Restoration was not listed
25        union members?                                                 25        there.
                                                                  14                                                                     16
 1   A. Well, because I know that commercial construction can             1   Q. Were there other contractors that were listed?
 2        have a union contract with them, I said to him, I asked         2   A. Yes, sir. Kehm was on there, Duffy. I think McGill
 3        him directly, because Andrew had told me no, I said             3        was on there. Some kind of Sparkle Water thing was on
 4        this is an open shop, this is not a union shop,                 4        there. It was called Sparkle Clean or something. I
 5        correct, you don't have a union contract?                       5        don't know what it was. But there was no Williams
 6             And he said no, I do not, but I have two or three          6        Restoration listed on there.
 7        members of the union working for me. And the reason I           7   Q. And you went to the Local 15's website?
 8        remember this is because I didn't think that -- I               8   A. I went to Omaha, whatever the website was, Omaha's
 9        thought you were either union or nonunion.                      9        website for the Bricklayers Union, yes. So we
10             So I looked at him and I said, how can this be, I         10        proceeded.
11        thought you either had to be a union shop or a nonunion        11   Q. Did the contract issue, did that ever --
12        shop. And he said, oh no, it doesn't matter, I've just         12   A. What contract issued?
13        got two or three guys working for me that are union            13   Q. The union issue, did that ever give you pause to
14        members, card-carrying members.                                14        consider walking away from the transaction?
15   Q. So you knew enough at the time to recognize that you             15   A. No, not at that point.
16        either had a union contract --                                 16   Q. Why not?
17   A. I thought that, and he told me no. I'm sorry. I'm                17   A. Because he explained it to me enough that it seemed
18        interrupting.                                                  18        logical. I didn't know enough about how unions
19   Q. Let me finish my question. So you knew enough at this            19        functioned.
20        time to know that a construction company had to either         20   Q. So next you signed a letter of intent with Sunbelt; is
21        be a union shop or a nonunion shop; is that correct?           21        that correct?
22   A. No, I didn't know that for sure. That was my                     22   A. Yes. Then after that we signed a letter of intent to
23        assumption, that it had to be like that. And so that's         23        proceed.
24        why I asked him, so this is a nonunion shop, correct?          24   Q. And then your son testified that you financed a portion
25        And he said yes, I don't have a contract, I just have          25        of the purchase with a Small Business Administration
4 of 28 sheets                                                Matheson-Taulborg                                         Page 13 to 16 of 84
January 10 and 19, 2018                                             Linda Roberson                BAC Local 15, et al., v. Williams, et al.
                                                                    17                                                                         19
 1        loan. Is that correct?                                            1        said to him, so you do not have a union contract,
 2   A.   Yes, that's accurate.                                             2        correct? And he said, correct, but I might have five
 3   Q. Do you know how much of the loan was financed through               3        or six guys working for me that are card-carrying
 4        SBA?                                                              4        members, that are union members. And he clearly stated
 5   A.   I believe it was the full 1.6 million.                            5        he did not have a contract whatsoever.
 6   Q. Did you put any money down personally for the                       6   Q. Did Mr. Williams ever discuss with you his membership
 7        purchase --                                                       7        in the Bricklayers Union?
 8   A.   Yes.                                                              8   A. Absolutely not.
 9   Q. How much money did you put down?                                    9   Q. Did he ever discuss with you his plans after selling
10   A.   Roughly 700,000.                                                 10        the business?
11   Q. How much, do you know, did Mr. Roberson put down?                  11   A. Yes. I asked him about retirement, and I said, you're
12   A.   That was us together.                                            12        kind of young to -- off the cuff, I remember saying
13   Q. So seven hundred was both you and your husband?                    13        something about you're kind of young to retire.
14   A.   Yes. It might have been seven fifty, because I don't             14             He says, well, you know, I'm moving into other
15        remember the exact amount now. This is three years               15        ventures and so on. And he had something about some
16        later.                                                           16        property he owned and he was doing some other things.
17   Q. Sure.                                                              17   Q. Did Mr. Williams ever talk to you about his pension
18   A.   But it was a good chunk.                                         18        benefits?
19   Q. And after this meeting your testimony to the NLRB said             19   A. Absolutely not.
20        you had another meeting with Jeff Williams at Sunbelt            20   Q. So on November 7th you guys signed the closing
21        again, and he indicated that he had more like five or            21        contract, the asset purchase agreement; is that
22        six union members?                                               22        correct?
23                        MS. BORYCA: What page are you on?                23   A. Dickie and Jordan did, yes.
24                        MR. SOLLARS: I'm on three.                       24   Q. And you were not a party to that agreement?
25                        THE WITNESS: Okay. Well, now time has            25   A. No. Not an official person, no.
                                                                    18                                                                         20
 1        passed, and we've gone through the business appraisal.            1   Q. And you went to work at Williams Restoration on the
 2        Okay? And we've gone through all the other expenses               2        10th?
 3        and work on purchasing this company.                              3   A. Yes. I was there the morning of the 10th. The brokers
 4               And not too long before closing we had another             4        told us that that would be the best way to do it.
 5        meeting with Jeff, because we had to also finalize                5   Q. I'm going to skip ahead a little bit. I'm going to
 6        lease information and those other sorts of documents              6        come back to this issue, the contract issue, in a
 7        that were going to be included in the closing, also the           7        second. I just want to get some other stuff, because I
 8        transitional document and so on.                                  8        think that's going to take some time, so I just want to
 9               So yes, we met with him, it must have been a week          9        get some other information.
10        and a half, two weeks before we were supposed to close.          10   A. Okay.
11        I don't remember the exact date. Maybe less. But I do            11   Q. So you met with the employees on November 10th?
12        remember the meeting.                                            12   A. Yes. That was the first we met any of them.
13   Q. (BY MR. SOLLARS) And then I'm back on page three again             13   Q. So Doug Tiefenthaler and Tyler Patterson were the two
14        of your affidavit, and you testified that the closing            14        superintendents of Williams; is that correct?
15        was pushed back, and you stated Jeff's attorney wanted           15   A. Yes. That's what Jeff said, and that's how he
16        to look at the contract one more time. Do you know               16        introduced them.
17        what the reason was?                                             17   Q. And Doug Tiefenthaler was a Local 15 member, but Tyler
18   A.   Because I believe Jeff hadn't shown him the contract             18        Patterson was not. Is that your understanding?
19        yet, but I'm speculating.                                        19                        MS. BORYCA: Objection; lack of
20   Q. Are we talking about the --                                        20        foundation. Now you can do your best to answer the
21   A.   His attorney. We had made the negotiations.                      21        question.
22   Q. So we're talking about the asset purchase agreement?               22                        THE WITNESS: I had no idea whether Doug
23   A.   Yes, sir. And at that particular meeting that you were           23        was in the union or not. How would I have known that?
24        asking me about, because of not understanding how                24   Q. (BY MR. SOLLARS) When you came on November 10th, you
25        organized labor works and being a little bit still -- I          25        didn't know whether --
5 of 28 sheets                                                    Matheson-Taulborg                                        Page 17 to 20 of 84
January 10 and 19, 2018                                          Linda Roberson                  BAC Local 15, et al., v. Williams, et al.
                                                                 21                                                                        23
 1   A. I did not.                                                       1   Q. So how did the fact that these people, these employees,
 2   Q. And did you know whether Tyler Patterson was a member            2        were saying that they were union members reconcile with
 3       of Local 15?                                                    3        your previously testified belief regarding that you're
 4   A. No, I did not.                                                   4        either a nonunion shop or a union shop? How did you
 5   Q. So you testified to the NLRB, quote, and it appears you          5        reconcile that you had union members here but then --
 6       were --                                                         6                        MS. BORYCA: I'm going to object to the
 7                       MS. BORYCA: What page?                          7        form of the question, also lack of foundation to the
 8                       MR. SOLLARS: On page four.                      8        extent it may be asking for like a legal opinion or
 9   Q. (BY MR. SOLLARS) It appears you were talking to Tyler            9        legal conclusion. You can --
10       Patterson, and you stated to him, quote, you do not            10                        THE WITNESS: How I justified it was is
11       have to have any fear that we will disrupt your life.          11        because Mr. Williams told me, because I don't have an
12       Was that accurate?                                             12        extensive background in organized labor, and Mr.
13   A. Yes. He looked like somebody had punched him, because           13        Williams and Sunbelt reassured me there was not a union
14       he had no idea that there was ownership changing,              14        contract, and Jeff said, you can have union members
15       obviously.                                                     15        working here but you don't have to have a contract.
16            And I felt bad for him, so I just kind of touched         16   Q. (BY MR. SOLLARS) Did you ever obtain legal advice on
17       his arm, and I said, Tyler, it's going to be okay, you         17        that issue?
18       know, we're not here to cause any problems, we're not          18   A. The counsel and so on and so forth said it wasn't an
19       here to make any changes.                                      19        issue --
20            The SBA people had told us don't make any changes         20                        MS. BORYCA: Hold on, Linda. I don't
21       for at least six months, and so I was trying to                21        want you to communicate anything you might have learned
22       reassure him.                                                  22        from your attorneys, but you can answer his question
23   Q. And you said the same thing to Doug Tiefenthaler?               23        yes or no, did you confer with legal counsel on that
24   A. I did. And Doug seemed more casual about it.                    24        issue.
25   Q. But you made the representation to Doug as well that            25   Q. (BY MR. SOLLARS) I'll strike that and just restate the
                                                                 22                                                                        24
 1       you wouldn't disrupt his life?                                  1        question. Yes or no, did you obtain legal counsel on
 2   A. I wasn't planning on it. To the best of my knowledge,            2        the union contract issue?
 3       I wouldn't have been disrupting his life.                       3                        MS. BORYCA: And do you mean at the
 4   Q. I'm going to move to page five, the first paragraph.             4        timeframe we're looking at on page five of the
 5       It states on the first morning you were there, you              5        affidavit?
 6       testified that we had a couple of employees asking what         6                        THE WITNESS: First of all, before --
 7       we were going to do about the fact that they were union         7                        MS. BORYCA: Hold on. Let's get his
 8       members and were we going to sign a contract. What was          8        question straight --
 9       your interpretation of those statements to you?                 9                        THE WITNESS: Okay. Sorry.
10   A. What do you mean my interpretation?                             10                        MS. BORYCA: -- so just wait, and I'll
11   Q. Was that the first time that you had found out that             11        tell you when you can answer.
12       there were union members in the company?                       12   Q. (BY MR. SOLLARS) When you were first informed that
13   A. No. Jeff had said he had about five or six that had             13        Williams Restoration had union members, did you ask,
14       memberships.                                                   14        yes or no, for advice from legal counsel?
15   Q. So in terms of their questions about signing a                  15                        MS. BORYCA: So that would be
16       contract, what was your response to that?                      16        pre-closing?
17   A. My response was -- well, actually, I was surprised,             17                        MR. SOLLARS: Pre-closing.
18       because I knew that we didn't have a contract, and I           18                        MS. BORYCA: Okay.
19       thought Jeff did not have a contract.                          19   Q. (BY MR. SOLLARS) When you first learned of the
20            So basically they were asking when Jordan was also        20        possibility of union employees being employed.
21       around, and Jordan rather handled it. We told them not         21                        MS. BORYCA: The question is, did you
22       to worry about things and we'd try to find benefits and        22        consult with an attorney on that issue?
23       move forward and do the best that we could do. You             23                        MR. SOLLARS: Yes.
24       know, I didn't know anything about signing any                 24                        THE WITNESS: No, not at that point. I
25       contracts.                                                     25        believed him.
6 of 28 sheets                                                Matheson-Taulborg                                        Page 21 to 24 of 84
January 10 and 19, 2018                                          Linda Roberson                  BAC Local 15, et al., v. Williams, et al.
                                                                 25                                                                     27
 1   Q. (BY MR. SOLLARS) At what point did you consult with               1       asked me about a 401(k). And we did get an IRA in
 2       legal counsel about the union contract issue?                    2       place as quickly as we could, which was by about -- I
 3   A. Well, because I didn't know that there was a contract,            3       think it was the first part of March.
 4       I didn't really ask anybody about if there -- about              4   Q. So no one discussed their pension benefits with you?
 5       union contracts specifically. You know, I can't ask              5   A. No, not that I recall. I didn't know anything about
 6       about something I don't know anything about.                     6       pension benefits.
 7   Q. So at what point did you get legal advice about the               7   Q. In your opinion is a 401(k) the same as a pension
 8       union membership issue?                                          8       benefit?
 9   A. Probably about that same -- about that same time that I           9   A. I have no idea, because I've never had a pension
10       found out there were five or six, probably after that,          10       benefit from an organized labor union.
11       if I remember right. And basically I was told --                11   Q. Earlier you testified that your husband currently
12                      MS. BORYCA: Wait. I don't want you to            12       receives a pension benefit. Is that the same as a
13       say what you were told, but I think you've answered his         13       401(k)?
14       question.                                                       14                       MS. BORYCA: Objection; form of the
15   Q. (BY MR. SOLLARS) So prior to closing you solicited               15       question.
16       legal advice about the union employees of Williams              16   Q. (BY MR. SOLLARS) You can answer.
17       Restoration; is that correct?                                   17   A. I have no idea if his is like that. That was all set
18   A. Yes. I also have a background in -- because of my real           18       up before --
19       estate, I also know that if there's not a contract in           19   Q. That's fine. Thank you.
20       the documents, in the purchase agreement, as an                 20   A. Actually, it probably isn't.
21       addendum or specifically stated and given to the buyers         21   Q. Moving on to the first Friday, you testified when the
22       at the time, that that is illegal.                              22       first payment came out on November 21st, 2014, you
23            So I was not that concerned, because there was no          23       testified to the NLRB that Doug Tiefenthaler ran into
24       contract that was signed and put in with the closing            24       your office and questioned you about union dues. Do
25       docs. That's fraud.                                             25       you remember that conversation?
                                                                 26                                                                     28
 1            And I remember telling Dickie and Jordan,                   1   A. I sure do.
 2       contractual law says if there's actually a contract, it          2   Q. What was the extent of that conversation?
 3       would have to be included with the closing docs, just            3   A. He ran into the office that I was sitting in and said,
 4       as the lease was included, just as all the other,                4       you didn't take any dues out of my check, and he said,
 5       buy-sell agreements and everything else, anything                5       if you don't take the dues out of my check, I'm not
 6       that's a liability has to be put into the contract.              6       going to have any health insurance.
 7       And our contract stated we were not taking on any                7            And I said, what do you mean you're not going to
 8       liabilities.                                                     8       have any health insurance? And he said, I won't have
 9   Q. I want to go back to that first morning when you                  9       any health insurance. And I said, do you mean right
10       were -- I think it's November 10th, 2014, where you             10       now? And he said, yes, right now. If I pick up -- and
11       first went to the facility. At that time was it your            11       I said, well, we don't have a contract to pay those
12       intent to offer health insurance benefits to any                12       benefits. And he says, I will have no insurance. He
13       employees?                                                      13       says, all of us will have no insurance.
14   A. I don't know if I thought of that right that second              14            And so yeah, that concerned me, because I did not
15       that morning, but yes, I would have liked to have               15       want -- it wasn't their fault we bought the company,
16       offered that to the employees. I care about people.             16       and I did not want those particular men that thought
17   Q. Did you offer that to the employees?                             17       they had insurance to go without insurance over the
18   A. Not right at that point. If I remember right, when we            18       period. It would devastate them if they had a
19       put the memo on their checks, their first checks that           19       catastrophe or like a heart attack or an accident.
20       were coming from us, we were going to talk to them              20   Q. Let me back up a second. You were using Paychex to pay
21       about salaries and benefits.                                    21       the paychecks and do payroll; is that correct?
22   Q. And you stated one of them asked about the 401(k)'s.             22   A. Yes. I didn't deal with Paychex directly myself.
23       Was there only an employee asking about 401(k)'s, or            23   Q. What payroll company was Williams Restoration using
24       were any employees asking about their pension benefits?         24       prior to the sale? Do you know?
25   A. Nobody said anything about a pension benefit. They               25   A. I don't know for sure. Jean handled most of that.
7 of 28 sheets                                                  Matheson-Taulborg                                    Page 25 to 28 of 84
January 10 and 19, 2018                                      Linda Roberson                 BAC Local 15, et al., v. Williams, et al.
                                                              29                                                                    31
 1   Q. But was it Paychex?                                           1        the company did not offer any insurance to those
 2   A. I can only speculate that it was. I don't know for            2        people. They either had their own or didn't have any.
 3       sure, because I didn't see any of Jeff's paperwork.          3        I wasn't aware of those facts.
 4   Q. In terms of the dues, did you or your husband or Jordan       4   Q. You weren't aware that the company didn't offer health
 5       instruct Paychex not to withhold union dues?                 5        insurance to all employees?
 6   A. No, sir. I instructed -- I think it was me instructed         6   A.   Not really. Not until after I got in there.
 7       Jean. She handled all the paperwork.                         7   Q.   Was that something that you inquired to Sunbelt about?
 8   Q. So you instructed Jean not to pay the union dues or           8   A.   No. Didn't think of it.
 9       withhold union dues?                                         9   Q.   Would you have been concerned that the company was not
10   A. Yes.                                                         10        offering health insurance prior to the sale if you knew
11   Q. So how would you have known to withhold union dues if        11        that?
12       you didn't know there was a contract in place?              12   A. Probably. I don't know. I wasn't thinking along those
13   A. Because they were -- there wasn't a contract in place        13        lines.
14       that I knew of. It had nothing to do with that. We          14   Q. What lines were you thinking along?
15       were told that those four or five members had -- they       15   A. I don't know.
16       were card-carrying members of the union, and we were        16   Q. So did you offer to make health insurance available to
17       instructed to renegotiate salaries and start over           17        the employees that didn't have health insurance?
18       because we were a new company.                              18   A. I told all of them we would do what we could to
19   Q. But again, how did you know about the union --               19        research it and find out what we could offer. They
20   A. Because they were talking about it that first week. I        20        were all treated equally as best as we could.
21       didn't know anything about it until I walked in on          21   Q. So moving on to November 24th, you testified to the
22       November 10th. All of them were concerned. There's a        22        NLRB that you had instructed Jean Stewart that you
23       change in the company, and nobody told them, and what       23        would have to continue with benefits until insurance
24       was going on happen.                                        24        was established; is that correct?
25   Q. Again, were you concerned that if they didn't have a         25   A. That's correct. That was -- she was -- she wasn't
                                                              30                                                                    32
 1       contract, union dues were being taken out?                   1        there on Friday, so on Monday morning I went to her
 2   A. I didn't know what the rules were. I do not know              2        directly and said, we need to go ahead and keep paying
 3       anything about how organized labor works.                    3        their benefits because I cannot have these men that
 4   Q. And again, did you seek legal counsel on that issue at        4        think they have insurance not have any health
 5       this time?                                                   5        insurance.
 6   A. Yes.                                                          6   Q. How many of your employees currently have health
 7   Q. And your legal counsel at this time was Chuck                 7        insurance?
 8       Sederstrom; is that correct?                                 8   A. Well, because of the Affordable Care Act, we took
 9   A. Yes. And we did talk to Mark Schorr once.                     9        surveys, and you have to have a 75 percent
10   Q. You testified that Mr. Tiefenthaler ran into your            10        participation rate, and we cannot get that. We tried
11       office. Did any other employees talk to you about the       11        twice.
12       union dues issue or the benefit issue on November 21st?     12   Q.   You tried twice. When did you --
13   A. To my knowledge it was only Doug. He ran in at the           13   A.   I believe it was twice.
14       very end of the day. And so I was concerned that            14   Q.   When did you survey the employees, if you can recall?
15       people couldn't go out -- I was concerned about them        15   A.   When I finally got ahold of Shawn Larson, he really
16       not having insurance. Later on I found out it wasn't        16        stepped in and tried to help, and I explained the
17       true, but at the time I thought it was.                     17        situation to him, and he said, well, we'll have to find
18   Q. So Doug brought up health insurance, and you, in your        18        out who wants it and so on and so forth.
19       testimony to NLRB on pages five and six, stated that        19             So I took surveys. You should have documents of
20       you were concerned that if someone didn't have health       20        those surveys that we took. I believe I gave them to
21       insurance and had an accident, it could be devastating;     21        Mark.
22       is that correct?                                            22   Q.   So you gave those survey results to your counsel?
23   A. Yes, the ones who had insurance.                             23   A.   I gave them to the NLRB to begin with.
24   Q. What about the people that didn't have insurance?            24   Q.   Do you know if you retained the results of those?
25   A. The company did not -- at the time that we bought it,        25   A.   I have those. I think I could find those, yes.
8 of 28 sheets                                              Matheson-Taulborg                                      Page 29 to 32 of 84
January 10 and 19, 2018                                           Linda Roberson                   BAC Local 15, et al., v. Williams, et al.
                                                                  53                                                                         55
 1        my remembering.                                                  1   Q. So it does say has been, not had been; is that correct?
 2   Q. Were there any liens that you're aware of of Williams              2   A. Has been. That's past tense.
 3        Restoration that were discussed?                                 3   Q. So your interpretation of has been, that is past tense?
 4   A. Not at this time, no.                                              4   A. Yes.
 5   Q. So you received this asset purchase agreement, and then            5   Q. So if it was past tense, why wasn't it was? Why wasn't
 6        I think there's been testimony that there was a change           6       the phrase was party?
 7        between this draft and the final draft that was                  7                        MS. BORYCA: Objection; lack of
 8        eventually signed.                                               8       foundation, form of the question. You can still
 9               Did you have any involvement in the negotiation or        9       answer.
10        revisions to the asset purchase agreement between this          10                        THE WITNESS: Not a grammar expert.
11        version and the final version?                                  11       Past tense.
12   A. No. Jordan discussed it with me a little bit, but no,             12   Q. (BY MR. SOLLARS) So again, you believe has been is
13        I had no negotiating or changes that I made.                    13       past tense?
14   Q. And I'm going to put what we've marked as Exhibit 14.             14                        MS. BORYCA: Objection; asked and
15        Take a look at that, if you'd like.                             15       answered.
16   A. Okay.                                                             16                        MR. SOLLARS: I'm just clarifying that.
17                         MS. BORYCA: Just wait for him to ask           17   Q. (BY MR. SOLLARS) You can answer.
18        you a question.                                                 18   A. Yes, sir.
19   Q. (BY MR. SOLLARS) So are you familiar with this                    19   Q. And what's your background in contractual law?
20        document?                                                       20   A. Only that I sell real estate. I was a real estate
21   A. Yes, I've seen it before.                                         21       agent, and so I've had contracts going through my hands
22   Q. Did you review it prior to Mr. Fox signing it?                    22       before.
23   A. I skimmed over it. Again, I let him take the lead on              23   Q. And you indicated that you were advised that if there
24        most of this.                                                   24       was not a reference in the excluded assets or contracts
25   Q. I'd like to ask you to turn again to page seven,                  25       provision, that that meant that no contracts or
                                                                  54                                                                         56
 1        section 3.10.                                                    1       liabilities would transfer from Williams Restoration to
 2   A. Okay.                                                              2       Fox Holdings?
 3   Q. Did you ever review this section with Mr. Fox or                   3                        MS. BORYCA: Hold on a second. Is your
 4        Sunbelt or with Williams?                                        4       question did you testify that you were advised?
 5   A. Only with Jordan. He discussed it with me a little                 5                        MR. SOLLARS: Yes.
 6        bit.                                                             6                        MS. BORYCA: Okay. I think that
 7   Q. And what were your discussions with Jordan?                        7       misstates her testimony. Objection; form of the
 8   A. That they had changed this to had been a party to a                8       question.
 9        union contract. And we talked about the fact that it             9            To the extent he's asking you whether you were
10        was in past tense and that the other parts of the               10       advised by legal counsel, you're not going to tell him
11        contract had said it was an asset purchase and we were          11       anything that you've had discussions with legal counsel
12        not taking on other liabilities, including absences of          12       about. I don't know if that's what he's really asking,
13        undisclosed liabilities.                                        13       but --
14               And then at that point I reiterated to him that I        14   Q. (BY MR. SOLLARS) I'd like to back up to your statement
15        had some background in contractual law and because the          15       earlier regarding this provision. You said that it was
16        purchase agreement did not say that there was a present         16       your understanding that unless a provision was
17        contract and/or any liabilities being transferred in            17       specifically referenced in the asset purchase agreement
18        relation to a union contract, and if they're not in the         18       and that it was not -- unless it was specifically
19        closing docs, they're not there.                                19       referenced, it would not transfer to Fox Holdings; is
20   Q. And you just testified that it states that -- I'll                20       that correct?
21        state the provision that you're referring to. Quote,            21                        MS. BORYCA: Objection; again misstating
22        seller employs and has employed union employees,                22       her testimony. You can ask her, I mean, the question
23        specifically bricklayer union members, and has been a           23       if you want to ask her what she said earlier, or we can
24        party to the overall union contract, period, end quote.         24       have it reread, but I think you're misstating it.
25   A. Yes.                                                              25                        MR. SOLLARS: Jean, would you mind
14 of 28 sheets                                                  Matheson-Taulborg                                       Page 53 to 56 of 84
January 10 and 19, 2018                                           Linda Roberson                  BAC Local 15, et al., v. Williams, et al.
                                                                  57                                                                       59
 1        reading her testimony.                                          1   Q. Did you ever reach out to Local 1 or Local 15 after
 2                         MS. BORYCA: If we can find it.                 2        receiving the knowledge of the boilerplate contract, as
 3                (The requested portion of the testimony                 3        you call it?
 4                    was read back by the court reporter)                4   A. No.
 5   Q. (BY MR. SOLLARS) Okay. So based on your previous                  5   Q. I'm going to hand you what we've marked as Exhibit 23.
 6        testimony, let me get this straight, you believe that           6        You can take a look at that real quick. Have you ever
 7        since the union contract was not specifically                   7        seen that document before?
 8        referenced in the asset purchase agreement or the               8   A. No.
 9        closing documents that you do not believe that the              9   Q. Or the email?
10        contract transferred to Fox Holdings; is that correct?         10   A. Oh, the document? Let me look. I have not seen the
11   A. I didn't know there was a contract to transfer. I                11        email.
12        didn't believe there was one.                                  12   Q.   So you had not?
13   Q. But, and to reiterate, even if you knew there was one,           13   A.   No.
14        since it was not referenced in the asset purchase              14   Q.   Did Mr. Roberson ever discuss contacting Jared Skaff?
15        agreement or the closing documents, you would not              15   A.   No.
16        believe that it would transfer anyway; is that correct?        16   Q.   Do you know if Mr. Roberson ever contacted Jared Skaff?
17                         MS. BORYCA: Objection; calls for a            17   A.   No.
18        legal conclusion and speculation, so form of the               18   Q.   I'd like to refer you back to 14 again.
19        question. You may still answer, Linda.                         19   A.   Exhibit 14?
20                         THE WITNESS: My understanding, that if        20   Q.   Exhibit 14, yeah. I'd like you to flip to pages three
21        you are passing on any liabilities from the seller to a        21        and four.
22        buyer, it must be disclosed, and if it is not                  22   A.   Okay.
23        disclosed, that is illegal.                                    23   Q.   Section 1.4.
24   Q. (BY MR. SOLLARS) I'm going to hand you back                      24   A.   Okay.
25        Exhibit 13. Have you seen that document before?                25   Q.   Were you familiar with that provision in the asset
                                                                  58                                                                       60
 1   A.   This?                                                           1        purchase agreement?
 2   Q.   Yes.                                                            2   A. Not in detail. Just that the liabilities were
 3   A.   No. Are you talking about just the first page?                  3        excluded.
 4   Q.   Yes.                                                            4   Q. Was there ever a discussion of excluding the union
 5   A.   No.                                                             5        contract in this provision?
 6   Q.   You haven't. Were you privy to any emails between Mr.           6   A. Not that I'm aware of. I didn't know there was a union
 7        Roberson, Mr. Fox or Sunbelt?                                   7        contract.
 8   A.   No. They were emailing Jordan.                                  8   Q. Do you know, to your knowledge, were there any
 9   Q.   So you haven't seen that email before?                          9        liabilities that were added to this agreement at Fox
10   A.   No.                                                            10        Holdings' request or Jordan Fox's request?
11   Q.   And you don't have any access to the rrhand1@aol.com           11   A. I only remember Jordan discussing something about a --
12        email address?                                                 12        I think it was the ADT -- an ADT contract and some of
13   A.   No.                                                            13        their small advertising contract, and he was fine with
14   Q.   And that's Mr. Roberson's email address?                       14        that.
15   A.   Yes, sir.                                                      15   Q. You can refer back to Exhibit 20, if you want to. Did
16   Q.   Did Mr. Fox or Mr. Roberson ever discuss that Jeff             16        you ever question or do you know what the basis was to
17        Williams provided an email with a copy of a union              17        the change to section 1.2, the excluded assets
18        contract?                                                      18        provision in Exhibit 20, versus the excluded asset
19   A. No. A boilerplate. Jordan told me that he had                    19        provision in the final contract?
20        received a boilerplate general contract that was               20                        MS. BORYCA: Objection; lack of
21        unsigned and unlabeled.                                        21        foundation.
22   Q. And did you discuss that with Jordan?                            22                        THE WITNESS: I don't recall that.
23   A. Only that it's not signed. Mr. Williams continued to             23   Q. (BY MR. SOLLARS) So you don't recall discussions of
24        say he had never signed a contract, and so therefore           24        including more excluded liabilities between the draft
25        they couldn't come up with one.                                25        asset purchase agreement and the final asset purchase
15 of 28 sheets                                              Matheson-Taulborg                                          Page 57 to 60 of 84
''
     January 1 O and 19, 2018                                            Linda Roberson                       BAC Local 15, et al., v. Williams, et al.
                                                                         73
      1            STATE OF NEBRASKA
                             :ss
      2            COUNTY OF DOUGLAS )                                                                                                                             75

                                                                                                                IN THE UNITED STATES DISTRICT COURT
                                                                                                                    FOR THE DISTRICT or KANSAS
      3
                                                                                               BAC LOCAL UNION 15 WELFARE                 CASE NO. 2: 16-CV-2242
                                                                                               FUND, et. al.,
      4               I, LINDA D. ROBERSON, do hereby attest that I have
                                                                                                              Plaintiffs,
                   read the foregoing deposition and find it to be true                                                                     COST CERTIFICATE
      5            and correct, with the exception of any changes that I
                   have noted below:                                                           WILLIAMS RESTORATION COMPAill'i,
                                                                                               INC., and FOX HOLDINGS, INC,,
      6
                                                                                                              Defendo1nts.

      7            PAGE LINE QHANGE                   •. REASON FOR CHAN E
      8
                /it()    /�13      Ot o}Jif'r          w rr::it�':J    l.,U v
                                                       (>)YO;J.
                                                                                          10        CERTIFICATE OF DEPOSITION OF LINDA D, ROBERSON
      9
     10         to?      <o   I/   b;tiJ                               1,uo,.-d           11        Tciken on behalf of plaintiff



                                                          o      ,S�,crJ
     11                                                                                   12        0o1ite:     January 10 .and 19, 2018

     12
             13          j,b       o�f1m                                                  13   The o.dginal deposition
                                                                                               is in the poss�saion of:
     13

                        ., rl at1 Ol,t)n-tr-4i,i,:, - w�,�
                                                                                          14
                                                                                               Bradley J. Sellars
     14                                                                                   15   Suite 2001
           �)
     15
                                     C)-,An �
                                                                                               ll00 Ma.in Street.


                                 --h - l('OY\.j (µ�
                                                                                          16   Kansas City, Missouri         64105-5118
     16
                          :l '-I
                 'i-
                                                                                          17
     17
     18    :l                                                                             18
                                                                                                    Costs:       $ _ ___
                                                                                                                     _  , taxed to plaintiff.


     19                                                                                   19

     20                                                                                   20
                                                                                                                                           Jean M. Sc:hleife
                                                                                          21                                               General Notary Public
     21




                                    �*
                                                                                          22


     22            Subscribed and sworn to before me this     :J ()   day of
                                                                                          23

                                                                                          24
                      A,,..,-....-.
                   -;;f             201 8.
     23                                                                                   25




                                               L NOTAYPUB
     24

     25
                                                                          74
                                        CERTIFIQATE                                            IIERAL NOTARY-State 1>f Nebraska
                                                                                                     DOUGUUl W RITCHIE
                                                                                                    My CD1T1111.   Exp. May 24, 2021
      2    STATE OF NEBRASKA
                     :ss
      3    COUNTY OF DOUGLAS
      4
      5          I, Jean M. Schleife, General Notary Public in
      6    and for the State of Nebraska, do hereby certify that
      7    LINDA D. ROBERSON was by me duly sworn to testify the truth,
      8    the whole truth, and nothing but the truth, and that the
      9    deposition as herein before set forth was reduced to writing
     10    by me;
     11       That the within and foregoing deposition was taken by
      12   me at the time and place herein specified and in accordance
      13   with the within stipulations, the reading and signing of the
      14   witness to the deposition having not been waived;
      15         That I am not counsel, attorney or relative of any of
      16   the parties or otherwise interested in the event of this
      17   suit.
     18       IN TESTIMONY WHEREOF, I have placed my hand and
     19    notarial seal this ___ day of January, 2018.
      20
      21
      22
      23
                                      General Notary Public
      24
      25
     19 of 19 sheets                                                   Matheson-Taulborg                                                     Page 73 to 75 of 75
